Citation Nr: 1825711	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2. Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure. 

3. Entitlement to service connection for hypertension, to include as due to environmental exposures.

4. Entitlement to service connection for basal cell carcinoma, to include as due to environmental exposures.

5. Entitlement to service connection for rectal cancer, to include as due to environmental exposures.

6. Entitlement to service connection for a parathyroid condition, to include as due to environmental exposures. 

7. Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and son.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to August 1962 with subsequent service in the Air National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in February 2018.  The transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hypertension, basal cell carcinoma, rectal cancer, a parathyroid condition, and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has current diagnoses of ischemic heart disease and diabetes mellitus.

2. The Veteran set foot in the Republic of Vietnam (Vietnam) during service, and as a result, is presumed to have been exposed to herbicide agents.


CONCLUSIONS OF LAW

1. The criteria for service connection for ischemic heart disease are met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2017).

2. The criteria for service connection for Type II diabetes mellitus are met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 
In addition, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309 (e), which includes ischemic heart disease and Type II diabetes mellitus, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307 (a)(6)(ii).
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence. VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Ischemic Heart Disease
The Veteran seeks service connection for ischemic heart disease.  Specifically, he contends that the scope of his duties as a loadmaster required him to spend time on the ground in Vietnam, such that he is entitled to service connection for ischemic heart disease on a presumptive basis.
Here, a current diagnosis of ischemic heart disease is confirmed by the evidence of record.  See November 2014 Ischemic Heart Disease Disability Benefits Questionnaire.  See also March 2016 Saint Francis Medical Records.  Thus, the dispositive issue is whether the Veteran set foot in Vietnam, which would entitle him to the presumption of exposure to herbicide agents, including Agent Orange, and an award of service connection for ischemic heart disease on a presumptive basis.
Overall, the Board finds the Veteran's reports that he set foot on the ground in Vietnam are both competent and credible, as the Veteran's statements are consistent with the nature and circumstances of his service.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, the Veteran's service personnel records show that the Veteran was a loadmaster and that he had foreign service.  The Board finds that the Veteran's report that he was in Da Nang, Cam Ranh Bay, and Saigon delivering cargo is consistent with his military occupational specialty.  This finding is supported by service personnel records that show that he received orders to go to Cam Ranh Bay, Vietnam and he received the Vietnam Service Medal for participating in a C-97 Support Mission into the Vietnam Area. 
VA issued a formal finding of a lack of information required to verify herbicide exposure, in a memorandum dated in May 2014.  In an additional attempt to verify the Veteran's statements regarding his service, VA submitted an inquiry to the Joint Services Records Research Center (JSRRC).  The JSRRC was unable to research the request and referred the RO to the United States Air Force Historical Agency (USAFHA).  A request was sent to the USAFHA via letter on June 29, 2017 and a negative response was received. 
While there are no service department records on file that expressly confirm that the Veteran set foot on the ground in Vietnam, when considering the totality of circumstances surrounding the nature of the Veteran's service and resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran set foot on land in Vietnam in the course of his service.  38 C.F.R. § 3.102 (2017).  Thus, the Veteran's herbicide exposure is presumed.  38 C.F.R. § 3.307 (a)(6)(iii). 
In sum, in light of the Veteran's current diagnosis of ischemic heart disease and his presumed exposure to herbicides during service, the Board finds that service connection for ischemic heart disease is warranted.  See 38 C.F.R. § 3.309 (e); see also 38 C.F.R. § 3.307 (a)(6).
Type II Diabetes Mellitus
The Veteran seeks service connection for Type II diabetes mellitus.  Specifically, he contends that the scope of his duties as a loadmaster required him to spend time on the ground in Vietnam, such that he is entitled to service connection for Type II diabetes mellitus on a presumptive basis.
Here, a current diagnosis of Type II diabetes mellitus is confirmed by the evidence of record.  See November 2014 Diabetes Mellitus Disability Benefits Questionnaire.  See also November 2015 VA Tulsa Outpatient Clinic Records.  Thus, the dispositive issue is whether the Veteran set foot in Vietnam, which would entitle him to the presumption of exposure to herbicide agents, including Agent Orange, and an award of service connection for Type II diabetes mellitus on a presumptive basis.
As stated above, the Board finds the Veteran's report that he was in Da Nang, Cam Ranh Bay, and Saigon delivering cargo is consistent with his military occupational specialty.  While there are no service department records on file that expressly confirm that the Veteran set foot on the ground in Vietnam, when considering the totality of circumstances surrounding the nature of the Veteran's service and resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran set foot on land in Vietnam in the course of his service.  38 C.F.R. § 3.102 (2017).  Thus, the Veteran's herbicide exposure is presumed.  38 C.F.R. § 3.307 (a)(6)(iii). 
In sum, in light of the Veteran's current diagnosis of Type II diabetes mellitus and his presumed exposure to herbicides during service, the Board finds that service connection for Type II diabetes mellitus is warranted.  See 38 C.F.R. § 3.309 (e); see also 38 C.F.R. § 3.307 (a)(6).
ORDER

Service connection for ischemic heart disease is granted.

Service connection for Type II diabetes mellitus is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.
The Veteran is seeking service connection for basal cell carcinoma, rectal cancer, hypertension, a parathyroid condition, and a low back condition.  Specifically, he contends that he has basal cell carcinoma, rectal cancer, hypertension, and parathyroidism as a result of in-service environmental exposures, including herbicides and acid/chemicals.  Alternately, the Veteran contends that he has basal cell carcinoma as a result of in-service sun exposure.  With regard to his low back condition claim, he contends that his low back condition started in service and has continued ever since. 
In addressing the Veteran's claims for service connection for basal cell carcinoma, rectal cancer, hypertension, and parathyroidism, in the above decision the Board made a finding of fact that the Veteran had boots on the ground in Vietnam and therefore was presumed to have been exposed to herbicides including Agent Orange.  The evidence of record confirms diagnosis and treatment for basal skin carcinoma, rectal adenocarcinoma, hypertension, and hyperparathyroidism.  While the aforementioned conditions are not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), in light of the Veteran's reporting of in-service environmental exposures; his presumed exposure to Agent Orange; and the evidence suggesting that the Veteran suffers from basal cell carcinoma, rectal cancer, hypertension, and parathyroidism, the Board finds that VA examinations should be provided and etiological opinions should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In addressing the Veteran's claim for service connection for a low back condition, the evidence of record confirms diagnosis and treatment for mild posterior disk bulging and chronic denervation.  In light of the diagnoses of record and the Veteran's reporting of a low back condition which started in service and has continued ever since, the Board finds that a VA examination should be provided and an etiological opinion should be obtained on remand.  McLendon, 20 Vet. App. at 79.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Verify the Veteran's periods of service in the Air National Guard, to include a list of his dates of ACDUTRA and INACDUTRA service, and the locations of all foreign travel conducted during such service, and associated all records pertaining to such service with the claims file.  The AOJ should document all efforts made to do so.  If the dates and/or locations cannot be verified, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's basal cell carcinoma.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed basal cell carcinoma had its onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he has basal cell carcinoma as a result of in-service exposures including sun exposure; acid/chemical exposure; and herbicides, including Agent Orange.  The examiner should note that the Board has made a finding of fact that the Veteran had boots on the ground in Vietnam and therefore is presumed to have been exposed to herbicides including Agent Orange.

4. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's rectal cancer.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed rectal cancer had onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he has rectal cancer as a result of in-service environmental exposures including acid/chemical exposure and herbicides, including Agent Orange.  The examiner should note that the Board has made a finding of fact that the Veteran had boots on the ground in Vietnam and therefore is presumed to have been exposed to herbicides including Agent Orange.

5. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's hypertension.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension had onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he has hypertension as a result of in-service exposure to herbicides, including Agent Orange.  The examiner is asked to also discuss the incident in which the Veteran passed out during an exercise and the diagnosis of high blood pressure noted in the Veteran's STRs.  The examiner should note that the Board has made a finding of fact that the Veteran had boots on the ground in Vietnam and therefore is presumed to have been exposed to herbicides including Agent Orange.

6. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's parathyroid condition.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed parathyroid condition had its onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he has parathyroidism as a result of in-service environmental exposures including acid/chemical exposure and herbicides, including Agent Orange.  The examiner should note that the Board has made a finding of fact that the Veteran had boots on the ground in Vietnam and therefore is presumed to have been exposed to herbicides including Agent Orange.

7. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's low back condition, to include his report of "pinched nerves" in his back.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed low back condition had its onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's description of his service duties and the continuity of symptomatology since service, and the lay assertions provided by his wife and son in support of his claim.  

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

8. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


